DETAILED ACTION
Remarks
Applicant presents a request for continued examination (RCE) filed on 12 November 2021 responsive to the 13 August 2021 final rejection (the “Previous Action”).
With the request, Applicant amends claims 1, 8 and 15.
Claims 1, 8 and 15 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-5, 6-11, 13-18 and 20 remain pending and are allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by Agent-of-Record Cheryl Eichstaedt (Reg. No. 50,761) on 1 December 2021 for the reasons set forth in the attached interview summary.
	
The claims are amended as follows:

claim 1 line 19, DELETE “includes the first file;” and INSERT –includes the first file, wherein the one or more files include the first file and the second file;-.

At claim 1 lines 34-35, DELETE “file paths for the files” and INSERT –file paths for the one or more files-.

At claim 1 line 35, DELETE “include the files” and INSERT –include respective files of the one or more files-.


At claim 8 line 18, DELETE “includes the first file;” and INSERT – includes the first file, wherein the one or more files include the first file and the second file;-.

At claim 8 lines 33-34, DELETE “file paths for the files” and INSERT –file paths for the one or more files-.

At claim 8 line 34, DELETE “include the files;” and INSERT –include respective files of the one or more files;-.


At claim 15 line 21, DELETE “includes the first file;” and INSERT –includes the first file, wherein the one or more files include the first file and the second file;-.

claim 15 lines 36-37, DELETE “file paths for the files” and INSERT –file paths for the one or more files-.

At claim 15 line 37, DELETE “include the files;” and INSERT –include respective files of the one or more files;-.
-End-

Allowable Subject Matter
Claims 1-5, 6-11, 13-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: the “…wherein the software modules include one or more files…using the plugin to modify file paths to reflect individual test coverage files associated with a first module and a second module of the modules, wherein the first module includes a first file and the second module includes a second file that refers to the first file, wherein a file path to the first file is modified to indicate the first module includes the first file…” features of claim 1, in combination with the other elements recited, is not taught by the art of record and would not have been obvious. All other claims are similarly amended and there are no other issues with the claims. Thus, all claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196